COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                     §
                                                                    No. 08-11-00256-CV
SHIRLEY MEYER,                                       §
                           Appellant,                                  Appeal from the
                                                     §
v.                                                             120th Judicial District Court
                                                     §
DR. ENES KANLIC, M.D.,                                             of El Paso County, Texas
                                                     §
                          Appellee.                                   (TC# 2006-3642)

                                                     §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal because she no

longer desires to prosecute it. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss

the appeal. Costs are assessed against the party incurring them.



                                              GUADALUPE RIVERA, Justice
January 25, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.